Title: From Thomas Jefferson to Nathaniel Macon, 14 May 1801
From: Jefferson, Thomas
To: Macon, Nathaniel


               
                  Dear Sir
                  Washington May 14. 1801.
               
               Your favors of Apr. 20th. & 23d. had been recieved and the commission made out for mr Potts before I recieved the letter of the 1st. inst. I have still thought it better to forward the commission in the hope that reconsideration or the influence of yourself & friends might induce an acceptance of it. should it be otherwise, you must recommend some other good person, as I had rather be guided by your opinion than that of the person you refer me to. perhaps mr Potts may be willing to stop the gap till you meet & repeal the law. if he does not, let me recieve a recommendation from you as quickly as possible. and in all cases, when an office becomes vacant in your state, as the distance would occasion a great delay were you to await to be regularly consulted, I shall be much obliged to you to recommend the best characters. there is nothing I am so anxious about as making the best possible appointments, and no case in which the best men are more liable to mislead us by yielding to the sollicitations of applicants. for this reason your own spontaneous recommendations would be desirable.—now to answer your particulars seriatim.
               Levees are done away.
               The first communication to the next Congress will be, like all subsequent ones, by message to which no answer will be expected.
               The diplomatic establishment in Europe will be reduced to three ministers.
               The Compensations to Collectors depend on you, not on me.
               The army is undergoing a chaste reformation.
               The navy will be reduced to the legal establishment by the last of this month.
               Agencies in every department will be revised.
               We shall press you to the uttermost in economising.
               A very early recommendation had been given to the P.M. Genl to employ no printer, foreigner, or revolutionary tory in any of his offices. this department is still untouched. the arrival of mr Gallatin yesterday, compleated the organisation of our administration. accept assurances of my sincere esteem & high respect.
               
                  
                     Th: Jefferson
                  
               
            